Citation Nr: 1045432	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-30 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in part, denied entitlement to TDIU.  

In November 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The applicable criteria provide a total rating based on 
individual unemployability (TDIU) where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (2010).  

The Veteran's service-connected disabilities are:  posttraumatic 
stress disorder at a 50 percent rating; the residuals of a 
gunshot wound (GSW) to the right shoulder at a 40 percent 
disability rating; the residuals of a shell fragment wound (SFW) 
to the left shoulder at a 20 percent rating; arthritis of the 
cervical spine at a 10 percent rating; residuals of a contusion 
of the right upper lung at a noncompensable (0%) disability 
rating; and, amebiasis at a noncompensable rating.  The Veteran's 
combined service-connected disability rating is 80 percent.  
Accordingly, the veteran meets the threshold rating criteria for 
consideration for a TDIU rating under 38 C.F.R. § 4.16(a).

The Veteran claims entitlement to TDIU.  He primarily asserts 
that his service-connected PTSD renders him unemployable.   The 
evidence of record is equivocal as to whether the Veteran's 
service-connected disabilities alone render him unemployable.  
Specifically, VA psychiatric outpatient treatment records 
indicate some impact of his PTSD on his employability.  However, 
no VA psychiatric Compensation and Pension examination has been 
conducted with respect to the Veteran's current TDIU claim.  
Additional VA examination of the Veteran is warranted. 

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Schedule the Veteran for a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected PTSD found to be 
present.  The examiner should describe how 
the symptoms of the service-connected PTSD 
affect the Veteran's social and industrial 
capacity.  Specifically, does the 
Veteran's service-connected PTSD render 
him unable to secure or follow a 
substantially gainful occupation?  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF). It 
is imperative that the examiner include a 
definition of the numerical code assigned.  
Thurber v. Brown, 5 Vet. App. 119 (1993).  
The diagnosis should be in accordance with 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. 1994).  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  The veteran should be accorded the 
appropriate VA examination to determine 
employability.  The report of examination 
should include a detailed account of all 
manifestations of all service-connected 
disabilities found to be present.  All 
necessary tests should be conducted.  If 
the examiner determines that specialized 
examination is required to assess the 
Veteran's service-connected shoulder and 
neck disabilities, then the appropriate 
examination(s) should be ordered.  

The examiner should review the evidence of 
record and provide an opinion as to 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service- connected 
disabilities alone.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide a complete rationale for 
all conclusions reached.

3.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination reports do not include adequate 
responses to the opinions requested, they 
must be returned for corrective action.  38 
C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

4.  Following the above, readjudicate the 
Veteran's claim for TDIU.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

